Citation Nr: 9924001
Decision Date: 08/24/99	Archive Date: 11/08/99

DOCKET NO. 96-35 714               DATE AUG 24, 1999

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUE

Entitlement to service connection for a bilateral knee disability.

INTRODUCTION

The appellant served on active duty from March 1989 to July 1991.

This case returns to the Board of Veterans' Appeals (Board) from a
remand dated in July 1997. The requested development has been
completed to the extent possible and the case has been returned to
the Board for appellate consideration. This appeal originates from
a decision dated in June 1996, by the New Orleans, Louisiana,
Department of Veterans Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

1. The service medical records reflect that the appellant was seen
in March 1991, for complaints of right knee pain. On physical
examination no significant abnormalities were found and the
assessment was retro-patellar pain syndrome.

2. There is no medical evidence of any knee pathology during
service or from service discharge in July 1991 to VA examination in
May 1996.

3. On VA examination in May 1996, no knee pathology was found on
physical examination. The examiner noted a diagnosis of chronic
knee strain.

4. There is no additional competent evidence to relate the presence
of any current bilateral knee disability to the appellant's period
of active duty.

CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated by
service. 38 U.S.C.A. 1110, 1131,5107 (West 1991); 38 C.F.R.
3.303(b) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim for service
connection for a bilateral knee disorder is well grounded within
the meaning of 38 U.S.C.A. 5107(a). Specifically, the report of
treatment for right knee complaints during service coupled with the
diagnosis of chronic knee strain on VA examination in May 1996, are
deemed sufficient to render her claim plausible.

2 -

While the appellant has met the initial threshold burden of
submitting a well grounded claim, the Board finds that upon careful
review of the evidence of record, the preponderance of the evidence
is against her claim for service connection for a bilateral knee
disorder. The report of treatment during service in March 1991,
which indicated a diagnostic assessment of retro-patellar pain
syndrome, documented no significant findings of a chronic bilateral
knee disorder. This single report of right knee pain when viewed in
the context of the complete lack of additional pertinent findings,
either before or after March 1991, during the appellant's period of
active duty, is not deemed to be more than an "isolated finding"
and not representative of a chronic bilateral knee disorder. The
Board notes that the left knee was not mentioned either in the
appellant's reported symptoms or on physical examination in March
1991.

Pursuant to 38 C.F.R. 3.303(b), where the evidence during service
fails to reflect a combination of manifestations which are
sufficient to identify the disease entity with sufficient
observation to establish chronicity at the time as distinguished
from merely isolated findings or a diagnosis including the word
"chronic," then a showing of continuity of symptomatology after
discharge is required to support the claim. Review of the post-
service evidence fails to reveal any documented treatment for
bilateral knee complaints from service discharge in July 199 1,
until the VA examination in May 1996. Although the VA examiner
noted a diagnosis of chronic knee strain, this diagnosis is not
supported by the findings on physical examination which revealed no
knee pathology. The Board further notes that the VA examiner did
not provide any basis to relate the diagnosis of chronic knee
strain to the appellant's period of active duty or any finding
therein.

In addition, the Board notes that in a Report of Contact dated in
July 1999, the appellant indicated that she had been seen by a
private physician and was told there was nothing wrong with her
knee.

In view of the above, and based upon the lack of any additional
evidence to confirm the presence of a chronic bilateral knee
disorder during service, establish continuity of bilateral knee
symptomatology from service discharge until the present time and

- 3 -

to confirm the presence of a current bilateral knee disorder which
is related by competent evidence to the appellant's period of
active duty, the Board concludes the preponderance of the evidence
is against the appellant's claim.

ORDER 

The appeal is denied.

JAMES W. ENGLE 
Acting Member, Board of Veterans' Appeals



4 -

